 



Exhibit 10.5
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), is entered
into and is effective as of February 24, 2006, by and between, on the one hand,
FIRST BANCORP (the “Company”), a corporation organized under the laws of the
Commonwealth of Puerto Rico (the “Commonwealth”), and FIRSTBANK PUERTO RICO (the
“Bank”), a banking institution organized under the laws of the Commonwealth that
is a wholly-owned subsidiary of the Company, and, on the other hand, LAWRENCE
ODELL (“L. Odell”), General Counsel and Executive Vice President of the Company.
Recitals
     WHEREAS, the Company and L. Odell entered into a certain Employment
Agreement dated as of February 15, 2006 (the “Employment Agreement”), pursuant
to which the Company and the Bank retained the professional services of L.
Odell, subject to the terms and conditions set forth therein; and
     WHEREAS, for purposes of clarity of understanding, the parties hereto wish
to amend the terms of the Employment Agreement in the manner set forth below.
     NOW THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     1. Recitals; Definitions.
     (a) The recitals to this Amendment shall be deemed to form an integral part
hereof for all purposes.
     (b) All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Agreement; provided,
however, that for all purposes the term “Company”, whenever utilized in the
Employment Agreement, shall include the Bank, its affiliates, and any other
subsidiaries of the Company, irrespective of the context of which such term is
utilized.
     2. Particular Amendments to the Employment Agreement. The Employment
Agreement is hereby amended as follows:
     (a) Section 2 of the Employment Agreement is, effective as of the date
hereof and subject to the provisions set forth hereunder, hereby amended to read
in its entirety as follows:
     “2. Position and Responsibilities. The Company and the Bank hereby employs
L. Odell as Executive Vice President and General Counsel, L. Odell shall carry
out and render to the Company and to

1



--------------------------------------------------------------------------------



 



the Bank such services as are customarily performed by persons holding a similar
position. L. Odell shall also perform such other related duties as he may from
time to time be reasonably directed in writing to perform, including, but not
limited to, performing duties for the Company, the Bank and other subsidiaries
of the Company. L. Odell shall report to the President and Chief Executive
Officer of the Company. In the absence of the President and Chief Executive
Officer of the Company, L. Odell shall report to the Board of Directors, through
such Director as may be designated by the Board of Directors. Notwithstanding
the foregoing, the Board of Directors of the Bank may delegate or assign
specific tasks to L. Odell, provided that the assignment clearly sets for the
priority of the task, and whether it takes precedence over other duties and
obligations of L. Odell.”
     (b) Section 7(a) of the Employment Agreement is, effective as of the date
hereof and subject to the provisions set forth hereunder, hereby amended to read
in its entirety as follows:
     “7. Compensation and Reimbursement of Expenses.
     a) Compensation
               The Company agrees to pay L. Odell during the term of this
Agreement a base salary equal to $100.00 a year. The base salary provided herein
shall be paid in one installment and upon each of the anniversary date of this
Agreement.”
     (c) Section 10 of the Employment Agreement (regarding Benefits Payable Upon
Disability or Death) is hereby deleted in its entirety.
     3. Effectiveness. Except as expressly amended herein, the Employment
Agreement shall continue to be and shall remain in full force and effect in
accordance with its terms; and, in such connection, it is hereby acknowledged
and agreed to by the parties hereto that this Amendment is not intended to cause
an extinctive novation of the terms and conditions of, and the obligations of
the respective parties under, the Employment Agreement.
     4. Waiver. The execution, delivery, and effectiveness of this Amendment
shall not operate as a waiver of any right, power, or remedy of the parties to
the Employment Agreement nor constitute a waiver of any provision of the
Employment Agreement.

2



--------------------------------------------------------------------------------



 



     5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same document. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be as
effective as delivery of a manually executed counterpart of this Amendment.
     7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization, without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
caused this Amendment to be duly executed and delivered by their respective
officers thereunto as of the date first above written.

          FIRST BANCORP    
 
       
By:
   /s/ Luis M. Beauchamp    
Name:
 
 
   
Title:
       
 
        FIRSTBANK PUERTO RICO    
 
       
By:
       
Name:
 
 
   
Title:
       
 
       
By:
   /s/ Lawrence Odell    
 
 
 
     Lawrence Odell    
 
       General Counsel and    
 
       Executive Vice President    

4